                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Mauro Flores,

                Plaintiff,

                        v.                                  ORDER
                                                            Civil No. 16-1860 ADM/KMM
Kevin Moser, Terry Kneisel, Peter
Puffer, Courtney Menten, Paul
Mayfield, and Shelby Richardson,

            Defendants.
______________________________________________________________________________

Mauro Flores, Pro Se.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on Plaintiff

Mauro Flores’ (“Flores”) Objections [Docket No. 47] to Magistrate Judge Katherine Menendez’s

January 7, 2019 Report and Recommendation [Docket No. 43] (“R&R”). In the R&R, Judge

Menendez recommends granting Defendants’ Motion to Dismiss [Docket No. 33]. The Court

received Flores’ Objections on January 29, 2019, after having issued an Order Adopting the

R&R [Docket No. 45] on January 25, 2019 and entering Judgment [Docket No. 46] for

Defendants on January 29, 2019. The Court will consider Flores’ Objections to be timely and

has reviewed them on their merits.1 For the reasons stated below, Flores’ Objections are

overruled, the Order Adopting the R&R is amended to specify that Flores’ federal claims are


       1
        . Local Rule 72.2(b)(1) provides that “a party may file and serve specific written
objections to a magistrate judge’s proposed finding and recommendations within 14 days after
being served a copy.” Flores deposited his Objections in the MSOP facility’s mail system on
January 23, 2019, 16 days after a copy of the R&R was mailed to him. See Certif. Serv. [Docket
No. 47, Attach. 1].
dismissed with prejudice, and the Judgment is also amended to specify that Flores’ federal

claims are dismissed with prejudice.

                                       II. BACKGROUND

       The background is set forth in the R&R and is incorporated by reference. Briefly, Flores

is a civilly committed detainee at the Minnesota Sex Offender Program in Moose Lake,

Minnesota (“MSOP”). Am. Compl. [Docket No. 15, Attach. 1] ¶ 3. Defendants are MSOP

employees. Id. ¶¶ 4–9. Flores filed this lawsuit alleging violations of his federal constitutional

rights under 42 U.S.C. § 1983 and asserting supplemental tort claims under state law. Flores

alleges that Defendants violated the First and Fourteenth Amendment of the U.S. Constitution by

placing him in a small behavioral unit that holds no more than 4 people, not permitting him to

leave the unit for over three weeks, not holding a hearing on his placement, and denying him the

right to practice his religion. Id. ¶¶12–37.

       On September 7, 2016, Defendants filed a motion to dismiss Flores’ original complaint.

Mot. Dism. [Docket No. 8]. Flores filed a response in opposition and sought leave to amend the

complaint. Pl.’s Resp. [Docket No. 18]; Mot. Leave Amend [Docket No. 15]. Flores was

permitted to amend his complaint as a matter of course under Federal Rule of Civil Procedure

15(a)(1)(B), and Defendants’ September 2016 motion to dismiss was denied as moot.

       Flores’ Amended Complaint asserts federal claims for violation of his right to substantive

and procedural due process (Counts I and II), violation of his right to free exercise of religion

(Count III), deliberate indifference to his medical needs (Count IV), failure to protect from

foreseeable harm (Count V), and failure to train and supervise employees (Count VI). Flores

also asserts state law claims for intentional and negligent infliction of emotional distress (Counts


                                                 2
VII and VIII). Id. ¶¶ 38–43.

       On March 22, 2017, Defendants filed this motion to dismiss the Amended Complaint.

Defendants argued in part that Flores had not alleged sufficient facts to state a plausible claim for

violations of the U.S. Constitution. For example, the Amended Complaint’s Free Exercise claim

does not identify his religion or specify how Flores was denied reasonable opportunities to

exercise his religion. The deliberate indifference claim states that Defendants failed to provide

Flores with “adequate mental health care,” but does not allege any facts indicating that

Defendants prevented him from receiving treatment. Def.’s Mem. Supp. Mot. Dism. [Docket

No. 36] at 16 (quoting Am. Compl. ¶ 30). The failure to protect claim does not allege any

involvement by Defendants in any unconstitutional act. Id. at 16. Flores did not respond to the

Motion and did not move to amend the Amended Complaint.

       On June 30, 2017, three months after Defendants’ second motion to dismiss was filed but

before any decision was issued, this case was stayed pending further proceedings in the related

case of Karsjens v. Piper, Civ. No. 11-3659 (DWF/TNL) (D. Minn.). See Stay Order [Docket

No. 40]. The stay was lifted on October 22, 2018. See Order Lifting Stay [Docket No. 42].

       On January 7, 2019, Judge Menendez issued the R&R recommending that Defendants’

motion be granted and the Amended Complaint be dismissed. The R&R recommended

dismissing all claims and specified that the state law claims should be dismissed without

prejudice. After waiting 18 days with no objections to the R&R, the R&R was adopted and

Judgment was entered for Defendants. Hours after entering the Judgment, the Court received

Flores’ Objections. The Court now considers the Objections to determine whether they warrant

amending or vacating the Order Adopting the R&R or the Judgment.


                                                 3
                                        III. DISCUSSION

A. Standard of Review

       A party “may file and serve specific written objections to a magistrate judge’s proposed

findings and recommendations.” D. Minn. L.R. 72.2(b)(1). In reviewing a magistrate judge’s

report and recommendation, the district court “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn. L.R. 72.2(b). A district judge “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” Id.

B. Flores’ Objections

       1. Dismissal of State Law Supplemental Claims

       Flores objects to the recommended dismissal of his state law claims. Obj. at 4 (“Point

III”). He argues that even if no federal claims remain in this case, the Court should nevertheless

exercise supplemental jurisdiction over his state law claims. Flores contends that Minnesota

state courts have been “extremely prejudicial” against MSOP clients, and speculates that the

alleged prejudice “is most likely due to the fact that judges in the state court system are elected

and are in fear of their reelection if they do decide to side with the clients in the MSOP.” Obj. at

4. The Court rejects this purely speculative argument and adopts the R&R’s conclusion that,

given the early stage of this case, the state law claims should be dismissed if no federal claims

remain.

       2. Procedural Due Process

       Flores argues that the R&R erroneously applied the standard from Sandin v. Conner, 515


                                                  4
U.S. 472 (1995) to his due process claims.2 Obj. at 5–6 (“Point IV”). Flores contends the

Sandin standard does not apply to civilly committed individuals. The Court disagrees.

       “A due process claim is cognizable only if there is a recognized liberty or property

interest at stake.” Beaulieu v. Ludeman, 690 F.3d 1017, 1047 (8th Cir. 2012) (quoting Ragan v.

Lynch, 113 F.3d 875, 876 (8th Cir.1997)). In determining whether an official action has

deprived a confined person of a protected liberty interest, the Sandin standard requires the court

to inquire whether the official action imposed an “atypical and significant hardship on the

[confined person] in relation to the ordinary incidents of [confined] life.” Wilkinson v. Austin,

545 U.S. 209, 223 (2005) (quoting Sandin, 515 U.S. at 484). As the R&R recognized, civilly

committed persons are “entitled to more considerate treatment and conditions of confinement

than prisoners,” but a civilly committed person’s liberty interests are “considerably less than

those held by members of free society.” R&R at 14 (quoting Senty-Haugen v. Goodno, 462 F.3d

876, 886 (8th Cir. 2006).

       Applying the Sandin standard to the facts alleged by Flores, the R&R properly concluded

that Flores’ placement in the small behavioral unit based on his disciplinary classification did not

impose a significant and unusual hardship in relation to “the ordinary incidents of life at a secure

facility like the one operated by MSOP.” R&R at 14–15. Thus, Flores’ liberty interests were not

implicated by his placement in the unit. Id. at 15.

       3. Substantive Due Process

       Flores argues that the R&R applied the wrong standard to his substantive due process


       2
        Flores argues the R&R applied Sandin to his substantive due process claims, but the
R&R’s citation to Sandin is in the analysis of Flores’ procedural due process claims. See R&R
at 13–14.

                                                 5
claims. Obj. at 6–8 (“Point V”). To plead a claim for substantive due process, a plaintiff must

allege facts showing the defendant’s actions were “conscious shocking and violated a

“fundamental liberty interest.” See Karsjens v. Piper, 845 F.3d 394, 408 (8th Cir. 2017)

(specifying standard for substantive due process claim). The R&R correctly applied this

standard and concluded that Flores has not alleged conduct by Defendants that shocked the

conscience.

       4. Official Capacity Damage Claims

       The R&R recommends dismissal of all claims for damages against Defendants in their

official capacities. Flores argues that this recommendation should be reversed or stricken

because he did not plead official capacity damages claims. Obj. at 8 (“Point VI”)..

       The R&R correctly noted that the Eleventh Amendment bars recovery of damages under

42 U.S.C. § 1983 against a state officer in his or her official capacity. R&R at 8 (citing Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). The Amended Complaint states that

“[e]ach defendant is sued individually and in his or her official capacity,” and seeks damages

against “each defendant jointly and severally.” Am. Compl. ¶¶ 10, 48–49. Thus, the R&R

correctly recommended that any federal constitutional claims for damages against Defendants in

their official capacities be dismissed.

       5. Deliberate Indifference to Medical Needs

       Flores argues that the R&R applied the incorrect standard to his claims for inadequate

medical care. Obj. at 8–10 (“Point VII”). This argument fails because the R&R applied the

deliberate indifference standard, which is the controlling standard in the Eighth Circuit. See

Mead v. Palmer, 794 F.3d 932, 936 (8th Cir. 2015) (“Where a civilly-committed patient’s


                                                 6
Fourteenth Amendment claim is for constitutionally deficient medical care, we apply the

deliberate indifference standard from the Eighth Amendment.”). The deliberate indifference

standard requires a plaintiff to prove that: “(1) he suffered from objectively serious medical

needs, and (2) the defendants actually knew of, but deliberately disregarded, those needs.” Id.

       The R&R appropriately concluded that Flores’ vague allegations about a lack of adequate

mental health services were insufficient to state a claim for deliberate indifference to a serious

medical need. The Amended Complaint does not allege that any particular defendant was

directly and personally involved in the alleged constitutional violation, and also does not allege

facts from which the Court could infer that any of the Defendants knew of a particular serious

medical need but deliberately disregarded it.

       6. Claims Not Specifically Raised

       The R&R construed the Amended Complaint to potentially assert claims for excessive

force and equal protection. R&R at 19–22. The R&R noted that although the claims were not

expressly asserted in the Amended Complaint, an Affidavit by Flores filed in conjunction with

the Amended Complaint asserts that MSOP staff used “excessive force” causing him “bodily

harm,” and that he was treated differently from other MSOP detainees based on his Latino

ethnicity or Mexican nationality. R&R at 19–20 (citing Flores Aff. [Docket No. 19] ¶¶ 6, 11, 16,

17). Flores argues that he “was not intending to file any claims against Defendants for excessive

force nor equal protection,” and that the assertions in his Affidavit were merely “examples of

what some of the behaviors are.” Obj. at 10 (“Point VIII”). Flores thus requests that any claims

against Defendants for excessive force or equal protection be dismissed without prejudice to

refiling those claims.


                                                  7
        The R&R recommends dismissal of excessive force and equal protection claims only to

the extent that such claims were alleged. Flores has now clarified that he did not allege claims

for excessive force and equal protection. No correction or modification to the R&R is necessary

regarding these unraised claims.

        7. Leave to Amend or Dismissal Without Prejudice

        Flores argues that he should be allowed to amend the Amended Complaint “one last

time” or, alternatively, that the Amended Complaint should be dismissed without prejudice to

refiling. Obj. at 11 (“Point IX”). Flores does not articulate what amendments he seeks to add.

He states that he plans to file a motion to amend the Amended Complaint, but he has not done

so. Id. at 11 n.2.

        Rule 15(a) of the Federal Rules of Civil Procedure instructs that leave to amend the

complaint be given freely if justice so requires. Fed. R. Civ. P. 15(a). However, a court has

discretion to deny leave to amend under any of the following circumstances: “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of [the] amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

        Flores has already amended his Complaint once in response to Defendants’ September

2016 motion to dismiss. Flores did not respond to Defendants’ March 2017 motion to dismiss,

and he did not seek to amend the Amended Complaint at any time before the R&R was issued,

even though Defendants’ March 2017 motion to dismiss put Flores on notice that the Amended

Complaint might lack sufficient factual allegations to state plausible claims for relief. Because

Flores made no effort to oppose Defendants’ March 2017 motion until after the R&R had been


                                                 8
issued, permitting Flores to now amend the Amended Complaint will result in undue delay and

prejudice to Defendants.

       Additionally, Flores gives no indication that he will be able to cure the deficiencies in the

Amended Complaint. He does not identify what, if any, additional facts he would allege that

would be sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007). Based on Flores’ pleadings thus far, it appears that a

second amended complaint would be futile. Although the Court recognizes Flores’ pro se status

and lack of legal expertise, justice does not require leave to once again amend the Complaint.

For the same reasons, Flores’ alternative request that the Amended Complaint be dismissed

without prejudice to refiling is also denied.

       8. Amendment to Order Adopting R&R

       The Order Adopting the R&R is amended to specify that Flores’ federal claims are

dismissed with prejudice. The Judgment will be amended to reflect this ruling.

                                        IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Flores’ Objections [Docket No. 47] are OVERRULED;

       2.      Flores’ request for leave to amend the Amended Complaint is DENIED; and

       3.      The Order Adopting the R&R [Docket No. 45] is AMENDED to specify that
               Flores’ First through Sixth Causes of Action are DISMISSED WITH
               PREJUDICE, and his Seventh and Eighth Causes of Action are DISMISSED
               WITHOUT PREJUDICE.

       LET AMENDED JUDGMENT BE ENTERED ACCORDINGLY.

                                                       BY THE COURT:



                                                             s/Ann D. Montgomery
                                                       ANN D. MONTGOMERY
                                                       U.S. DISTRICT JUDGE
Dated: March 7, 2019.

                                                   9
